Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2, 5 and 7-30 are pending.
Applicant’s election without traverse for examination of Group I (claims 1-2,5,7,14,25-26 and 29-30)  directed to engineered aldolase polypeptide that condenses p- nitrobenzaldehyde with glycine to produce (2S, 3R)-2-amino-3-hydroxy-3-(4-nitrophenyl) propanoic acid, said engineered aldolase polypeptide comprising an amino acid sequence having at least one amino acid substitution relative to SEQ ID NO:2, said at least one substitution selected from the group consisting of L45I, P91H, and combinations thereof, further wherein said engineered aldolase polypeptide comprises an amino acid sequence selected SEQ ID NO: 18.in the reply filed on 12/16/2021 in their response of office action of 8/9/2021  is acknowledged.  Claims 8-13,15-24 and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as non-elected claims. Claims  1-2,5,7,14,25-26 and 29-30 are for examination.
Objection
Claims 1 and 5  comprise  too many ( 215 sequences) non-elected sequences, ( SEQ ID NO: 16-230). Applicant must  cancel  non- elected sequence or may keep  10 sequences including  elected sequences of SEQ ID NO: 18. Correction is required

Claim Rejections 35 U.S.C 112(b) rejection 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims  1, 2, 5-7, 11-12 ( depend on claim 1) are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the following reason:

Claim 1 recite “ wherein said engineered aldolase polypeptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 16 — 230”. The way   the phrase is  writthen it is unclear whether aldolase polypeptide comprises an amino acid sequence of SEQ ID NO: 18 ( the elected  sequence)  or  consist of the SEQ ID NO: 18. For clarity it should be written aldolase polypeptide comprises the amino acid sequence of SEQ ID NO: 18 (may comprise   extra 9 other elected sequences). Correction is required.


Claims 2, 25-26 and 30 are   rejected for not further limiting from the claim they depend (claim 1 or claim 29) as they are duplicate claims.  
The subject matter of claim 25 and claim 26 do not comprise any distinct patentability   than that of claim 1. AS call the claims are directed to aldolase polypeptide of claim 1, claim 25-26   properties are inherent to the polypeptide of claim 1. Therefore Claims 2, 25-26 must be canceled or amend to make them not duplicate of claim 1. Correction is required.


Conclusion
Claims 1-2,5,7,14,25-26 and 29-30 are rejected..  No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652